Exhibit 10.1


ROCKWELL AUTOMATION, INC.


2000 LONG-TERM INCENTIVES PLAN


PERFORMANCE SHARE AGREEMENT

To: ________________

               In accordance with Section 4(e) of the 2000 Long-Term Incentives
Plan (the “Plan”) of Rockwell Automation, Inc. (“Rockwell Automation”),
_________ Performance Shares (as defined in the Plan) have been granted to you
today upon the terms and conditions of this Performance Share Agreement (this
“Agreement”), subject in all respects to the provisions of the Plan, as it may
be amended. Capitalized terms used in this Agreement and not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan.

1.            Terms of Performance Shares.

                      (a)     Subject to the provisions of this Section 1, you
shall be eligible to receive shares of Stock or cash as determined in accordance
with Section 1(f) of this Agreement in respect of the Performance Shares subject
to this Agreement (the “Performance Share Payout”) if you shall continue as an
Employee from the date hereof until the third anniversary of the date hereof
(the “Performance Share Period”).

                      (b)     If (i) you shall die or suffer a disability (as
determined by the Committee)(as defined in the Plan) that shall continue for a
continuous period of at least six months during the period of your continuous
service as an Employee and prior to the end of the Performance Share Period; or
(ii) your employment by Rockwell Automation terminates on or after the first
anniversary of the date hereof and prior to the end of the Performance Share
Period by reason of your retirement under a retirement plan of Rockwell
Automation; then you shall be eligible to receive promptly following the end of
the Performance Share Period a prorated portion of the Performance Share Payout
in accordance with Section 1(f) of this Agreement equal to such Performance
Share Payout, multiplied by the percentage of days in the Performance Share
Period during which you were an Employee.

                      (c)     If a “Change in Control” (as defined for purposes
of Article III, Section 13(I)(1) of Rockwell Automation’s By-Laws) shall occur
during the period of your continuous service as an Employee and prior to the end
of the Performance Share Period; then you shall be entitled to receive promptly
following such Change in Control the Performance Share Payout in accordance with
Section 1(f) of this Agreement.

                      (d)     If you cease to be an Employee prior to
satisfaction of any of the conditions set forth in Section 1(a), 1(b) or 1(c) of
this Agreement, you shall not be entitled to receive any Performance Share
Payout in respect of the Performance Shares


--------------------------------------------------------------------------------

subject to this Agreement and shall have no further rights with respect to the
Performance Shares subject to this Agreement.

                      (e)     For purposes of this Section 1, if you are placed
on salary continuation status in connection with your separation from Rockwell
Automation, you will be treated as not having terminated your employment with
Rockwell Automation until the last date on which you receive salary continuation
payments from Rockwell Automation, at which time your employment by Rockwell
Automation will be deemed terminated.

                      (f)     Subject to the provisions of this Section 1
(including, if Section 1(b) of this Agreement is applicable, the proration
requirements thereof), promptly following the end of the Performance Share
Period (or promptly following a Change in Control in the event Section 1(c) of
this Agreement is applicable), the number of shares of Stock (or the amount of
cash) payable to you in respect of the Performance Shares subject to this
Agreement shall be determined by multiplying (i) the number of Performance
Shares subject to this Agreement by (ii) the applicable percentage determined by
the Committee in accordance with Attachment1 hereto based on the total
shareowner return of Rockwell Automation Common Stock, assuming reinvestment of
all dividends, for the period from October 1, 2005 to September 30, 2008;
provided, however, that if Section 1(c) of this Agreement is applicable, the
percentage under this Section 1(f)(ii) shall be deemed to be 100%. In
determining such total shareowner return, the price of the Stock on each of the
first and last dates of such three-year period will be determined by using the
average of the daily closing prices per share of the Stock as reported on the
New York Stock Exchange Composite Transactions Reporting System for the 20
trading days immediately preceding such date. Any payout in respect of
Performance Shares subject to this Agreement may be in Stock, in cash or partly
in Stock and partly in cash, as the Committee may determine. Any cash amounts
payable pursuant to this Section 1(f) will be calculated based upon the Fair
Market Value of the Stock on the trading day immediately preceding the payout
date (or such other date as the Committee shall determine in its sole
discretion).

2.            Delivery of Shares or Cash.

               As promptly as practicable after (i) shares of Stock or cash have
been determined by the Committee to be payable in accordance with Section 1 of
this Agreement in respect of the Performance Shares subject to this Agreement
and (ii) Rockwell Automation has been reimbursed for all required withholding
taxes in respect of the Stock and/or cash payable in respect of such Performance
Shares, Rockwell Automation shall deliver to you (or in the event of your death,
to your estate or any person who acquires your interest in such Performance
Shares by bequest or inheritance) shares of Stock, cash or a combination
thereof, as shall be determined by the Committee, in respect of such Performance
Shares.


2

--------------------------------------------------------------------------------

3.            Forfeiture of Performance Shares.

               Notwithstanding any other provision of this Agreement, if at any
time it shall become impossible for you to receive any Performance Share Payout
in respect of the Performance Shares subject to this Agreement, all such
Performance Shares shall be forfeited, and you shall have no further rights of
any kind or nature with respect thereto.

4.            Adjustments.

               If there shall be any change in or affecting shares of Stock on
account of any stock dividend or split, merger or consolidation, reorganization
(whether or not Rockwell Automation is a surviving corporation),
recapitalization, reorganization, combination or exchange of shares or other
similar corporate changes or an extraordinary dividend in cash, securities or
other property, there shall be made or taken such amendments to this Agreement
or the Performance Shares subject to this Agreement as the Board of Directors
may deem appropriate under the circumstances.

5.            Transferability.

               This grant is not transferable by you otherwise than by will or
by the laws of descent and distribution, and the Stock and/or cash payable in
respect of the Performance Shares subject to this Agreement shall be
deliverable, during your lifetime, only to you.

6.            Withholding.

               Rockwell Automation shall have the right, in connection with the
delivery of any shares of Stock or cash in respect of the Performance Shares
subject to this Agreement, (i) to deduct from any payment otherwise due by
Rockwell Automation to you or any other person receiving delivery of such shares
or cash an amount equal to any taxes required to be withheld by law with respect
to such delivery, (ii) to require you or any other person receiving such
delivery to pay to it an amount sufficient to provide for any such taxes so
required to be withheld, or (iii) to sell such number of shares of Stock as may
be necessary so that the net proceeds of such sale shall be an amount sufficient
to provide for any such taxes so required to be withheld.

7.            No Acquired Rights.

               You acknowledge, agree and consent that: (a) the Plan is
discretionary and Rockwell Automation may amend, cancel or terminate the Plan at
any time; (b) the grant of the Performance Shares subject to this Agreement is a
one-time benefit offered to you and does not create any contractual or other
right for you to receive any grant of performance shares or benefits under the
Plan in the future; (c) future grants, if any, shall be at the sole discretion
of Rockwell Automation, including, but not limited to, the timing of any grant,
the number of shares and forfeiture provisions; and (d) your participation in
the Plan is voluntary.


3

--------------------------------------------------------------------------------

8.            Applicable Law.

               This Agreement and Rockwell Automation’s obligation to deliver
the Stock and/or cash payable in respect of the Performance Shares subject to
this Agreement shall be governed by and construed and enforced in accordance
with the laws of Delaware and the Federal law of the United States.

9.            Entire Agreement.

               This Agreement and the Plan embody the entire agreement and
understanding between Rockwell Automation and you with respect to the
Performance Shares subject to this Agreement, and there are no representations,
promises, covenants, agreements or understandings with respect to such
Performance Shares other than those expressly set forth in this Agreement and
the Plan. In the event of any conflict between this Agreement and the Plan, the
terms of the Plan shall govern.


  ROCKWELL AUTOMATION, INC.


  By      

--------------------------------------------------------------------------------

    Senior Vice President,
General Counsel and Secretary


Attachment 1 — Matrix

Dated:

Agreed to this _____ day of _______________, 200_:


______________________________
Name:



4

--------------------------------------------------------------------------------
